10

11

12

LS

14

LS

16

17

18

19

20

2.

22

2d

24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 1 of 38

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

 

HIDDEN HILLS MANAGEMENT,
LLC, and 334th PLACE 2001
LLC,

Plaintiffs, No. 3:17-cv-06048-RBL

vs.

AMTAX HOLDINGS 114, LLC,
and AMTAX HOLDINGS 169,
LLC,

Defendants.

AMTAX HOLDINGS 114, LLC,
AMTAX HOLDINGS 169, LLC,
and PARKWAY APARTMENTS,
LP,

Counter-Plaintiffs,
vs.

HIDDEN HILLS MANAGEMENT,
LLC, and 334th PLACE
2001, LLC,

ee ie ea ee ae ee ee

Counter-Defendants.

 

30(b) (6) DEPOSITION UPON ORAL EXAMINATION OF
AMTAX HOLDINGS 169, LLC
CHRIS BLAKE
Friday, October 26, 2018

 

taken at
600 University Street, Suite 3600
Seattle, Washington

 

DIANE RUGH, RMR, CRR, CCR #2399
NELSON COURT REPORTERS, INC.
6513 132nd Avenue NE, #184
Kirkland, Washington 98033
(206) 920-2184
info@nelsonreporters.com
10
cuz
12
13
14
15
16
17
18
Lg
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 2 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

Q. And which of the topics are you here to testify
about today?
MS. JOHNSON: While Mr. Blake is reviewing
this, I do just want to note for the record that we did
serve objections and agreed to produce him on all the topics
subject to those objections.

THE WITNESS: I believe the topics in Exhibit

Os (BY MR. PRITCHARD) Okay.
And do you understand if I refer to "AMTAX" during
this deposition, I will refer to AMTAX 169?
A. Yes.
Os Do you know why you were chosen as AMTAX
representative for these topics?
MS. JOHNSON: Objection to the extent it calls
for attorney-client privileged information and work product.
But you may answer.
THE WITNESS: I was one of the primary contacts
at Alden Torch in negotiations for Parkway and Hidden Hills

for the sale and refinance of those properties.

O.. (BY MR. PRITCHARD) Where are you employed?

A. Alden Torch Financial.

Q. What's your title there?

Dg Director, Capital Transactions.

Q. What generally are the duties associated with that?

 

Nelson Court Reporters, Inc. 7
www.nelsonreporters.com

 
10

Li

12

13

14

eS

16

LY

18

1g

“0

21

22

23

24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 3 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

don't think there's any reason to be checking in more
frequently than that.
Be (BY MR. PRITCHARD) So one of the responsibilities
of an asset manager would be to do an annual audit review?
MS. JOHNSON: Objection. Calls for
speculation.
THE WITNESS: I believe so, yes.
Q. (BY MR. PRITCHARD) Did that occur in connection
with Parkway?
MS. JOHNSON: Same objections.
THE WITNESS: I don't know specifically, but I
think so.
Q. (BY MR. PRITCHARD) You don't know if anyone at
AMTAX reviewed the annual audit statements?
MS. JOHNSON: Objection. Mischaracterizes his
testimony.
THE WITNESS: As a part of an annual audit
review, I believe that's an asset management function, so I
assume that's what Gary did each year. And then as a part
of the capital transaction review, we'd obviously go in and
take a look at the audited financials because that goes into
our models and our projections.
Q. (BY MR. PRITCHARD) How many other low-income tax
credit properties do you work with?

A. Me specifically?

 

 

Nelson Court Reporters, Inc. 24
www.nelsonreporters.com
10
Ll:
i2
13
14
5
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 4 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

a: (BY MR. PRITCHARD) So what typically happens after
a property stops delivering tax credits to a limited
partner?

MS. JOHNSON: Objection. Vague.

THE WITNESS: Nothing's required at that time,
so it would just continue to operate until you get to the
end of compliance. In some cases the partners decide that
they no longer want to own the property and they can sell it
at that point, or in the case of Parkway, I think a general
partner can make an offer to purchase the limited partner's
interest.

oF (BY MR. PRITCHARD) Did that happen here?

MS. JOHNSON: Objection. Vague, calls for
speculation, calls for a legal conclusion.

THE WITNESS: We didn't sell the LP interest.
We negotiated for a while and that ultimately broke down.

er (BY MR. PRITCHARD) But the general partner made an

offer to purchase the limited partner's interest in Parkway;

right?
MS. JOHNSON: Objection. Calls for a legal
conclusion.
THE WITNESS: Yes.
Q. (BY MR. PRITCHARD) So there's nothing stopping a

buyout of the limited partner's interest before the

compliance period ends; is that right?

 

 

Nelson Court Reporters, Inc. 33
www.nelsonreporters.com
10
11
12
13
14
15
16
Li
18
LS
20
ak
22
ao
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 5 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

THE WITNESS: It would be within the
Partnership Agreement. If there's an outstanding default
that has not been cured, then I don't think the general

partner could validly exercise its option until this

happened.
Q. (BY MR. PRITCHARD) What's the basis for that?
A. I guess common sense. I think that you wouldn't

want to sell your interest in a partnership if there were
major defaults outstanding and you were entitled to
additional proceeds that aren't contemplated under the
appraisal process.
a When you say "you," who are you referring to?
MR. PRITCHARD: Could you read back the last
answer, please?
(Court reporter read back as requested.)
THE WITNESS: The limited partner.
oF (BY MR. PRITCHARD) Can you point to any language
in Section J here that supports what you just said in your
prior testimony?
MS. JOHNSON: Objection. Calls for a legal
conclusion, document speaks for itself.
THE WITNESS: Well, it says, "Subject to
compliance in Section 42 of the Code and the rules of the
agency."

So a major default might be that the property

 

 

Nelson Court Reporters, Inc. 54
www.nelsonreporters.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 6 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

And I would instruct you not to answer to the
extent it calls for attorney-client privileged information.
THE WITNESS: Not necessarily.

OC. (BY MR. PRITCHARD) So were you not monitoring the
process in connection with the buy-out under Section 7.4.7
as it progressed in 2018?

MS. JOHNSON: Objection. Mischaracterizes his
testimony, may call for attorney-client privileged

information.

THE WITNESS: I don't think I would be involved
until our counsel was satisfied that all defaults had been
cured. So no.

Ci. (BY MR. PRITCHARD) Do you know if it's accurate
that all of the information that is referenced in this
letter was in fact provided to AMTAX?

MS. JOHNSON: Objection. Calls for
speculation, lacks foundation.

THE WITNESS: I didn't verify myself. I have
no reason to believe that these items were not provided.
But I confirmed that each one was received.

Q. (BY MR. PRITCHARD) At the time of this letter had
AMTAX selected an appraiser?

MS. JOHNSON: Objection. Calls for
attorney-client privileged information and/or attorney work

product .

 

 

Nelson Court Reporters, Inc. 60
www.nelsonreporters.com
10
11
12
3
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 7 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

And to the extent it would require you to
divulge that information, I would instruct you not to
answer.

MR. PRITCHARD: It's asking for a fact. It has
nothing to do with attorney-client privilege or work
pradcwat

Oi (BY MR. PRITCHARD) You can answer the question.

MS. JOHNSON: I will decide whether he's
instructed not to answer; whether he follows my instruction.

Again, to the extent you believe it requires
you to divulge that information, I'd instruct you not to
answer. Otherwise you can.

THE WITNESS: I don't know.

Q. (BY MR. PRITCHARD) Do you know when AMTAX selected
an appraiser?

MS. JOHNSON: Same objections.

THE WITNESS: I don't.

Q. (BY MR. PRITCHARD) If we could just turn quickly
back to Exhibit 1. Topic 1 says, "All reasons for AMTAX
169's failure to provide an appraisal as required by Section
7.4.J of the Parkway Limited Partnership Agreement."

You're the designated representative to answer
questions related to this topic; right?

A. That's right, but most of those discussions again

were with counsel, and it's my understanding that they are

 

 

Nelson Court Reporters, Inc. ol
www.nelsonreporters.com
10
i.
12
13
14
15
16
17
18
19
20
a
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 8 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

subject to attorney-client privilege.

GC. So you're not going to answer questions related to
this topic on the basis that it's protected by
attorney-client privilege?

MS. JOHNSON: Objection. Argumentative,
mischaracterizes his testimony.

THE WITNESS: As I said, I can answer anything
that's not subject to that privilege, but what you're asking
for I believe is protected.

Q. (BY MR. PRITCHARD) But you don't know when AMTAX
selected an appraiser?

A. i get" ip:

Gs But you are the representative to answer these
questions related to this; right?

A. That's right.

Gi. Is it your position that the timing of selecting an
appraiser is protected by the attorney-client privilege?

MS. JOHNSON: Objection. Calls for a legal
conclusion, argumentative, beyond the scope of the topic.

THE WITNESS: No, I'm saying I don't know when
the appraiser was engaged. But the appraiser was engaged by
counsel so, you know, I was not directly involved.

Q. (BY MR. PRITCHARD) So the appraiser wasn't engaged
by AMTAX?

MS. JOHNSON: Objection. Calls for

 

 

Nelson Court Reporters, Inc. 62
www.nelsonreporters.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 9 of 38

Chris Blake 30(b) (6) 30(b) (6)
October 26, 2018

 

 

MS. JOHNSON: Objection. Calls for
speculation.

THE WITNESS: Because it also involves a
Partnership Agreement required -- or mandated an appraisal
process with the same general partner.

is (BY MR. PRITCHARD) What does the Hidden Hills
dispute have to do with whether 334th Place can exercise its
option under Section 7.4.J of the Parkway LPA?

A. We believe the Hidden Hills appraisal process was
manipulated and that the general partner acted in bad faith
in order to suppress the limited partner's purchase price on
that. And accordingly, we would expect them to also
manipulate the Parkway appraisal process.

a: So you don't view 334th Place and Hidden Hills
Management as separate entities?

MS. JOHNSON: Objection. Mischaracterizes his
testimony.

THE WITNESS: I'm saying Catherine Tamaro is
the general partner in both partnerships.

Q. (BY MR. PRITCHARD) Did AMTAX view its duty to
provide an appraisal under Section 7.4.J under the Parkway
LPA as somehow related to the Hidden Hills dispute?

MS. JOHNSON: Objection. Calls for
speculation.

THE WITNESS: I don't know. I think that would

 

 

Nelson Court Reporters, Inc. 64
www.nelsonreporters.com
10
Ti
12
13
14
15
16
17
18
19
20
Ball
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 10 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

be a legal consideration.

Q. (BY MR. PRITCHARD) Just asking for your
understanding. Is that how you viewed it?

MS. JOHNSON: Objection to the extent it calls
for a legal conclusion or attorney-client privileged
information.

Otherwise you can answer.

THE WITNESS: They're separate Partnership
Agreements and would have separate appraisal processes.
But I do view their -- I view it as having a connection
because there is the same general partner, and again would
be concerned that they would manipulate the process ina
Similar manner.

Q. (BY MR. PRITCHARD) Is there any allegation that
334th Place manipulated the process in connection with 7.4.7
in the Parkway Partnership?

A. I don't believe so.

Q. This letter also states that, "AMTAX is in the
process of evaluating questionable activity by 334th Place
in its capacity as a General Partner of the Partnership."

A. That's right.

i What does that mean?

A. When we have properties or partnerships that are
involved in litigation, we review all of the other

properties that we're partnered in to see if there's any

 

 

Nelson Court Reporters, Inc. 65
www.nelsonreporters.com
10
11
12
13
14
15
16
17
18
Lo
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 11 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

Similar activity that would also constitute a default.

re You say you do this for all properties in
connection with a potential buy-out; is that your testimony?

A. No. I'm saying that when we're in active
litigation with a specific general partner, we review all of
our other partnerships to look for questionable activity.

bE) You weren't in active litigation with 334th Place
at the time of this letter, were you?

MS. JOHNSON: Objection. Calls for
speculation.

THE WITNESS: No, but it's the same person that
is the general partner, so.

Ge (BY MR. PRITCHARD) When did AMTAX first start
investigating questionable activity?

A. I mean, this goes back to when I started at Hunt at
the time. So there's always been kind of ongoing questions
about unauthorized fees and other payments to the general
partner.

But I think as it relates to this letter, it would
have been sometime in Q1 2018 that we did kind of a deeper
dive into the financials for the properties that we are
partners with Catherine in.

ee So you said you did a deeper dive. So that was --
was that undertaken by you?

A. No.

 

 

Nelson Court Reporters, Inc. 66
www.nelsonreporters.com
10
dat
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 12 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

MS. JOHNSON: Objection to the extent it calls
for attorney-client privileged information and attorney work
produet.

Otherwise you can answer.

THE WITNESS: So we have some accountants that
do kind of forensic accounting and will go back and review
the audited financials, compare those to all of the legal
and Regulatory Agreements to make sure that everything is
done by the letter of the agreements. And they would have
performed that.

i: (BY MR. PRITCHARD) Who are these people?

A. I believe it would have been John Thomas and Caley
Diaz, I believe is her last name.

C. What are their roles at AMTAX?

A. They're the forensic accountants that I've just
described.

Q. Within Alden Torch?

A. They are Alden Torch employees.

Oe Were you in communication with them during this
deeper dive?

MS. JOHNSON: Same objections.

THE WITNESS: When their analysis was complete,
yes.

is (BY MR. PRITCHARD) Did you correspond with them in

connection with their results?

 

 

Nelson Court Reporters, Inc. 67
www.nelsonreporters.com
10
11
2
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 13 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

MS. JOHNSON: I'm going to object to the extent
this calls for attorney-client privileged information or
attorney work product and instruct you not to answer to the
extent it does.

THE WITNESS: I met with them to review their
conclusions, yes.

Q. (BY MR. PRITCHARD) What did you talk about?

MS. JOHNSON: Same objections.

THE WITNESS: Basically all the questionable
activity that we've identified as a part of this lawsuit.

So the calculation of fee amounts.

MS. JOHNSON: Let's take a quick break.

Ga (BY MR. PRITCHARD) Were you finished answering the
question?

MS. JOHNSON: Sorry. As soon as he's finished.

THE WITNESS: Yes.

(Short break.)

a (BY MR. PRITCHARD) So I just want to be clear from
the outset, I'm not asking for anything that's
attorney-client privileged, so keep that in mind as I'm
asking these questions.

A. sure.

re But so you said, I think, that you asked John
Thomas and Caley Diaz to do a deep dive in the first quarter

of 2018 into the financial issues in the Parkway

 

 

Nelson Court Reporters, Inc. 68
www.nelsonreporters.com
10
11
Le
ks
14
15
16
17
18
Lg
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 14 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

Partnership; is that right?

MS. JOHNSON: And I'm going to just to keep
asserting the attorney-client privilege objection
instruction and say "same objection" to speed this along.

THE WITNESS: I would just clarify that I think
I testified that I have no oversight. I believe that
project was requested and kind of overseen by counsel. I
reviewed the numbers to always have a second set of eyes and
just discussed everything because there will be implications
on a capital transaction. But to be clear, I didn't run
that effort,

Q. (BY MR. PRITCHARD) So you never had any
conversations about this with John Thomas and Caley Diaz
outside of the presence of counsel?

A. Not to my recollection, no. I think counsel was
always present.

O. So you never had any communications with them
whatsoever outside of the presence of counsel?

MS. JOHNSON: Objection. Mischaracterizes his
testimony. Do you mean communications about these issues?

MR. PRITCHARD: About these issues, yes.

THE WITNESS: Right. Counsel was always
present in those communications.

Q. (BY MR. PRITCHARD) So there are no emails, then,

that counsel was not copied on between either of these two

 

 

Nelson Court Reporters, Inc. 69
www.nelsonreporters.com
10
Ad.
12
13
14
15
16
7
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 15 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

Alden Torch employees or you and these two employees?

MS. JOHNSON: Objection. Calls for
speculation. Same objections.

THE WITNESS: I don't believe so for that
specific analysis.

Q. (BY MR. PRITCHARD) Counsel was copied on
everything?

MS. JOHNSON: Same objections.

THE WITNESS: If there were emails, yes. And
my recollection was we would just meet with counsel, and it
was kind of a high level looking at audited financials and
the actual relevant agreements. But yes. So I'm not sure
that there were many emails, if any.

Q. (BY MR. PRITCHARD) How many times did you meet on
this issue?

A. Two or three times.

GC. What did these two accountants ultimately prepare?

MS. JOHNSON: Objection to the extent it calls
for attorney-client privileged information and work product.

I would instruct you not to answer.

THE WITNESS: Basically the list of
unauthorized payments or payments that we dispute.

Q. (BY MR. PRITCHARD) Is that it?

MS. JOHNSON: Same objections.

THE WITNESS: Yes.

 

 

Nelson Court Reporters, Inc. 70
www.nelsonreporters.com
10
Ll
12
13
14
15
16
Ly
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 16 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

Q. (BY MR. PRITCHARD) Was it a report?

MS. JOHNSON: Same objections.

And I'd instruct you not to answer to the
extent it calls for attorney work product or attorney-client
privileged information.

THE WITNESS: Counsel determined what we
produce, and anything that would have been --

Os (BY MR. PRITCHARD) Right. And I'm asking what
these two people prepared. They're not lawyers; right?

A. No. They're accountants.

O. What did they prepare?

MS. JOHNSON: Same objections.

THE WITNESS: Basically a compilation of all
prior year fees and payments that we do not believe the
general partner was entitled to pay themselves, or accrue.

Q. (BY MR. PRITCHARD) Did AMTAX produce that in this
case?

MS. JOHNSON: Objection. Calls for
speculation, calls for attorney-client privileged
information and attorney work product.

Chris, I'm instructing you not to answer.

THE WITNESS: I will follow counsel's
instructions.

MR. PRITCHARD: You're instructing him not to

answer whether AMTAX produced this report?

 

 

Nelson Court Reporters, Inc. 71
www.nelsonreporters.com
10
ll:
12
13
14
5
16
17
18
19
20
al
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 17 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

MS. JOHNSON: I'm instructing him not to answer
as to any attorney-client privileged information or attorney
work product documents that were prepared at the instruction
of counsel.

Q. (BY MR. PRITCHARD) How far back did these
accountants look?

MS. JOHNSON: Same objections.

THE WITNESS: As far as I know, to partnership
origination. So it would have been 2002, or if an audit
wasn't produced in 2002, then 2003.

O- (BY MR. PRITCHARD) What did they look at?

MS. JOHNSON: Same objections.

THE WITNESS: Payments to the general partner
and affiliates.

Q. (BY MR. PRITCHARD) What did they review?

MS. JOHNSON: Objection. Calls for
speculation, calls for attorney-client privileged
information and attorney work product.

You may answer if it doesn't.

THE WITNESS: Audited financial statements.

Q. (BY MR. PRITCHARD) Is that it?

MS. JOHNSON: Same objections.

THE WITNESS: I've already testified that they
reviewed those in conjunction with relevant agreements of

the Partnership Agreements and any of their amendments that

 

 

Nelson Court Reporters, Inc. 72
www.nelsonreporters.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 18 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

would be pertinent.

ide (BY MR. PRITCHARD) If there's any non-privileged
documents that these two accountants prepared in connection
with this deeper dive, would AMTAX produce them to us in
this litigation?

MS. JOHNSON: Objection to the extent they're
responsive and relevant.

But otherwise you may respond.

THE WITNESS: Yes. I don't think that would be
a problem.

MR. PRITCHARD: Is there a claim it's not
relevant?

MS. JOHNSON: There's no claim. I'm saying
that it's counsel's call whether something is produced or
not, and I just want to make sure it's clear on the record
that that's the case.

Gu (BY MR. PRITCHARD) Do you know when the Hidden
Hills lawsuit was filed?

A. I don't ktiow the exact date.

Q. Does November 2017 sound right to you?

A. Yes, roughly.

Q. And this deeper dive occurred in the first quarter
of 2018, you said; right?

A. It may have started in late 2017. I don't know for

sure. But again, I didn't instruct those accountants to

 

 

Nelson Court Reporters, Inc. 73
www.nelsonreporters.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 19 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

start that process, that was directed by counsel. So I'm
not sure when that whole process started.

Q. And the extent this list of, I guess you said
unauthorized -- the results of these accountants’
investigation, the list of unauthorized fees or payments, to
the extent that involves purely factual information, what
did it consist of?

MS. JOHNSON: Objection.

I'm going to instruct you not to answer on the
basis of attorney-client privilege and attorney work
product.

MR. PRITCHARD: I'm asking for the facts that
these people produced in connection with their
investigation.

MS. JOHNSON: I'm going to assert the same
objections and instruct you not to answer.

Q. (BY MR. PRITCHARD) And again, just to be clear,
you said there were no emails between these two accountants
and anyone else at AMTAX that were not copied with an
attorney?

MS. JOHNSON: Objection. Mischaracterizes his
testimony. Same objections as before.

THE WITNESS: Not to my knowledge.

(Exhibit 6 was marked. )

Q. (BY MR. PRITCHARD) Have you seen this letter

 

 

Nelson Court Reporters, Inc. 74
www.nelsonreporters.com
10
eT
12
13
14
LS
16
17
18
19
20
21
Zit
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 20 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

Dg That's right, yes.

oie Do you know when 334th Place first sought to bring
the Parkway dispute into this case in federal court?

A. I don't know. I wouldn't have been a part of that
discussion.

Ole Ig it et. May 18, 20187

MS. JOHNSON: Objection. Asked and answered.

THE WITNESS: I think that would have been
handled by counsel. I don't know the exact date.

(Exhibit 8 was marked.)

Q. (BY MR. PRITCHARD) This is a letter from AMTAX
that was sent on May 8, 2018. And we'll get to the
substance of it later, but is it fair to say that this
letter and the allegations in it form the basis for the
counterclaims that AMTAX asserted in this case?

MS. JOHNSON: Objection. Calls for
speculation, calls for a legal conclusion, document speaks
For itself.

THE WITNESS: Generally, yes.

Q. (BY MR. PRITCHARD) Is this letter representative
of the results of the deeper dive that the two accountants
did in the first quarter of 2018?

MS. JOHNSON: Objection. Calls for
attorney-client privileged information and attorney work

product.

 

 

Nelson Court Reporters, Inc. 78
www.nelsonreporters.com
10
deb
12
LS
14
LS
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 21 of 38

Chris Blake 30(b) (6) 30{b) (6)
October 26, 2018

 

 

a legal conclusion.

THE WITNESS: Yes, I think the items described
in the letter are the uncured defaults that I've mentioned.
Q. (BY MR. PRITCHARD) Right. And so that's the
reason why AMTAX has refused to participate in the process

called for in Section 7.4.0; correct?

MS. JOHNSON: Same objections.

THE WITNESS: That's right. I mean, not
refused, but to resolve these items before that process
continues.

0. (BY MR. PRITCHARD) Actually, if you could just go
back to Exhibit 5 quickly. There's one other question I
had.

It says here in the last paragraph, "AMTAX will
address your request to move forward with the appraisal
process set forth in Section 7.4.3 of the Partnership
Agreement once it has completed its review of the issues
identified above."

Why is that referred to as a "request"?

MS. JOHNSON: Objection. Calls for
speculation, lacks foundation.

THE WITNESS: I'm not sure. I didn't write the
letter.

Q. (BY MR. PRITCHARD) Do you know if the author of

this letter viewed it as a request and not a contractual

 

 

Nelson Court Reporters, Inc. 80
www.nelsonreporters.com
10
Lal
12
LS
14
L5
16
LT
18
15
20
Al
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 22 of 38

Chris Blake 30(b) (6) 30 tb) (6)
October 26, 2018

 

 

MS. JOHNSON: Objection. Document speaks for

itself.
THE WITNESS: Sorry, was there a question?
QO: (BY MR. PRITCHARD) Yeah.
De you see where it says that?
A. Yes.
Q. What's the basis for that statement?

MS. JOHNSON: Objection to the extent it calls
for a legal conclusion and attorney-client privileged
information.

Otherwise you may answer.

THE WITNESS: I think it's fairly
self-explanatory. We don't want to proceed with an
appraisal process that ultimately results in us selling our
interest in a property because that's our last chance to get
the amounts that are owed to us. So it makes sense to cure
out all outstanding defaults prior to proceeding with the
process.

“en (BY MR. PRITCHARD) And this letter goes on to
state that 334th Place must "immediately cancel and
relinquish all accounts payable by the Partnership to the
General Partner (currently estimated to total in excess of
S2.3 midlieny)s Ie that right?

A. That's what it says.

QO. What's the basis for that?

 

 

Nelson Court Reporters, Inc. 82
www.nelsonreporters.com
10

11

12

13

14

15

16

Ld

18

Lo

20

2c

22

23

24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 23 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

MS. JOHNSON: Objection. Calls for
speculation.

And to the extent it calls for attorney-client
privileged information, I'd instruct you not to answer, but
otherwise you may.

THE WITNESS: I believe that our counsel
determined that would be the amount that it would take to
cure these defaults and breaches based on their discussions
with our forensic accounting group.

as (BY MR. PRITCHARD) So this letter is essentially,
is it fair to say, demanding that unless 334th Place gives
up more than 2.7 million of what its owed, then AMTAX won't
move forward with the appraisal process under Section 7.4.J?

MS. JOHNSON: Objection. Mischaracterizes
testimony, misstates the document, document speaks for
itself.

THE WITNESS: Again, it says "currently
estimated," and I don't think it was that specific. But
basically, yes, it was saying these items need to be cured
before we proceed.

GC. (BY MR. PRITCHARD) Do you know how much AMTAX
claimed for damages in its counterclaims?

As I don't remember the number.

Q. Will you believe me if I represented to you that it

was 1.5 million?

 

 

Nelson Court Reporters, Inc. 83
www.nelsonreporters.com
10
fel
dz
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 24 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

A. Right. So until the items that are mentioned in
that letter, if there's any other additional claims that
aren't mentioned in that letter are resolved, AMTAX doesn't
plan to proceed with the appraisal process.

Q. Is it still AMTAX's position that that would
require giving up 2.7 million in accounts payable?

MS. JOHNSON: Objection. Mischaracterizes his
testimony, misstates the documents, may call for a legal
conclusion or attorney-client privileged information.

Otherwise you may answer.

THE WITNESS: Possibly. As time passes and if
there are continued mismanagement of partnership funds and
payments to affiliates that aren't authorized, that number
can grow over time. Or if certain items are cured, it may
go down. But I don't think we're locked into that specific
number, because it's fluid.

C. (BY MR. PRITCHARD) Okay. I'm going to shift gears
a little bit.

What can you tell me about what Parkway's audit
requirements are generally?

MS. JOHNSON: Objection. Calls for a
narrative, may call for a legal conclusion.

THE WITNESS: I believe that's detailed in the
Partnership Agreement, but generally the general partners

are required to provide audited financial statements each

 

 

Nelson Court Reporters, Inc. 90
www.nelsonreporters.com
10
11
12
13
14
15
16
i
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 25 of 38

 

 

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

year that are -- I believe they're subject to our approval.

Q. (BY MR. PRITCHARD) They're subject to AMTAX's
approval?

A. Our review, yeah.

a Review or approval? Or both?

A. Both.

Q. And is it the LPA that requires that the audits
occur?
MS. JOHNSON: Objection. Calls for
speculation.
THE WITNESS: I believe so. And some of that
might be included in the Management Agreement as well.
Q. (BY MR. PRITCHARD) Do you know if HUD requires
annual audits of the Parkway Partnership?
A. I believe so.
Q. Any other agencies that would require it in the
context of this property?
A. I think all tax credit partnerships are required to
obtain an annual audit.
Q. So how does it work? Once the audit is finished,
is it distributed to these agencies normally?
A. I'm not sure if the state reviews a copy, but HUD
would review a copy, I believe.
Q And AMTAX would as well?

i. That's right. So we would get a draft, we'd review

 

 

Nelson Court Reporters, Inc. 91
www.nelsonreporters.com
0
11
12
13
14
15
16
17
18
19
20
all
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 26 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

it and provide comments, and the general partner would work
with the CPA to finalize it and sign off on it.

Gx So AMTAX would review before the audit is
finalized; is that right?

A. In some cases, not all cases. So I think there
would be a high-level review, and then if there were any red
flags that came up as a part of that process, they might
look into it deeper. If nothing jumped out at the asset
manager or accountant, they might just instruct the GP to go
ahead and finalize.

We do have thousands of partnerships, so.

ep Is there a formal process in place for how Alden
Torch would handle review of annual audits?

A. There is. It's an asset management function so I'm
not familiar with all the technical or a detailed picture of
how that process works, but there is a process in place.

Q. Okay.

So in this case it would be more in Gary Newbold's
wheelhouse?

A. It was the annual audit review at the time he was
the asset manager, yes. And obviously when capital
transactions is involved we would look at the audits, and
sometimes we'd flag things that weren't caught in the audit
reviews and kind of elevate those and try to get answers to

those questions, which I think is what happened in a couple

 

 

Nelson Court Reporters, Inc. 92
www.nelsonreporters.com
10
LA,
12
13
14
15
16
17
18
Lo
20
ai
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 27 of 38

Chris Blake 30(b) (6) 30(b) (6)
October 26, 2018

 

 

instances in Parkway.

0. And is that before or after the audits are filed
that you would get involved?

A. It depends on the time of year that we start
looking at a property. So if I started looking at a
property and only the draft was available, then it would
have been finalized yet. But if I started looking at a
property later in the year, obviously the audit has been
finalized and filed already.

oy Okay.

And so that's one of Gary Newbold's functions as
the asset manager, to review the annual audit draft either
in draft form or after it's finalized?

A. I believe so, yes.

Q. So he would have done that every year that he was
the asset manager; right?

MS. JOHNSON: Objection. Calls for
speculation, lacks foundation.
THE WITNESS: I believe so.

Q. (BY MR. PRITCHARD) And there's been an audit every
year for Parkway since 2002; right?

A. I think so. There should have been, yeah.

ie And the partnership -- those audit statements were
filed and reviewed by AMTAX every year?

MS. JOHNSON: Objection. Calls for

 

 

Nelson Court Reporters, Inc. 93
www.nelsonreporters.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 28 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

speculation.

THE WITNESS: You know, I can only speak about
what's happened since I've worked at Hunt and Alden Torch,
so I'm not sure what the process was at Paramount and
Catmark. I assume it was similar if not identical. I just
wasn't there. I can't guarantee that.

Q. (BY MR. PRITCHARD) So why were the two accountants
that Alden Torch directed to investigate mismanagement asked
to look back. to 2002?

MS. JOHNSON: Objection to the extent it calls
for attorney-client privileged information and attorney work
product.

Otherwise you can answer.

THE WITNESS: Because that's when the
partnership was formed.

Q. (BY MR. PRITCHARD) If AMTAX found something
inaccurate in an audit when it reviewed it, how would it
handle that situation?

MS. JOHNSON: Objection. Incomplete
hypothetical, calls for a legal conclusion.

THE WITNESS: Depends on the inaccuracy. But I
believe the asset manager would notify the general partner
and the general partner would need to notify the auditor and
obtain a corrected audit.

Q. (BY MR. PRITCHARD) Do you know if that has

 

 

Nelson Court Reporters, Inc. 94
www.nelsonreporters.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 29 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

occurred since you've been at either Hunt Companies or Alden
Torch?

A. For Parkway?

Q Yeah.

A. I don't know.

Q Has it occurred with other partnerships that you've
been involved with?

A. I know that we have gotten revised audits and
financial statements.

ae But you don't know if that happened with Parkway?

A. I don't know.

Q. Since you've been at Alden Torch, did AMTAX review
each audit as it came in each year?

A. Each audit for Parkway?

Q. For Parkway, yes.

A. As far as I know, someone at Alden Torch would have

review those. But again, I don't know what level of detail,

but yes.
Q. Same is true for Hunt Companies before Alden Torch?
A. Yes, as far as I know.

Q. And if AMTAX saw issues in the audit, would it
contact 334th Place to address that?
MS. JOHNSON: Objection. Incomplete
hypothetical, calls for speculation.

THE WITNESS: Most likely, yes.

 

 

Nelson Court Reporters, Inc. 95
www .nelsonreporters.com
10
il
12
13
14
5
16
Lif
18
LY
20
2
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 30 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

THE WITNESS: Yes, these are a portion of the
items that were listed in the letter.
QO. (BY MR. PRITCHARD) Is Caley Diaz your subordinate?
A. She doesn't report to me.
a So why did you ask her to do this?
MS. JOHNSON: Objection to the extent it calls

for attorney-client privileged information and attorney work

product.

I'd instruct you not to answer.

THE WITNESS: Because as I mentioned, all of
our deals in litigation -- or I should say when we're

involved in litigation with a general partner we will look
at all of the other properties, and apparently she hadn't
done this one. But that is our standard process.

Gi. (BY MR. PRITCHARD) And this is you -- this is the
deep dive that you were testifying to; right? This is you
requesting that she do the deep dive; is that right?

MS. JOHNSON: Objection. Mischaracterizes his
testimony.

And again, I will instruct you not to answer to
the extent it calls for attorney-client privileged
information or attorney work product.

THE WITNESS: Yeah, I asked her to look into
it, the numbers.

G. (BY MR. PRITCHARD) Did you ask any accountants at

 

 

Nelson Court Reporters, Inc. 134
www.nelsonreporters.com
10
sal
12
13
14
15
16
1
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 31 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

accurate.

as (BY MR. PRITCHARD) So part of the due diligence
that you did, it looks like it's an email from Gary Newbold
to ask someone else at Hunt Company to make this audit a
priority to review? That's what he says here; right?

MS. JOHNSON: Objection. Compound.
THE WITNESS: Yes.

Pe (BY MR. PRITCHARD) So review of the audit is a
significant part of the due diligence that you would do in
connection wali a buy-out; right?

MS. JOHNSON: Objection. Mischaracterizes his
testimony, calls for speculation.
THE WITNESS: Yes, I believe so.

QO. (BY MR. PRITCHARD) So this would have been a
review of the audit for 2013; is that right?

A. Yes.

Q. Is this the same John Thomas, is this one of the
forensic accountants from 2018?

A. Yes, it is. But again, that group didn't exist at
the time. I think he was more of just like a staff
accountant at the time.

Q. But he was in a similar role at that time as he is
now?

A. Well, he's no longer at the company. In I guess

the end of 2017 and early 2018, he was a part of that

 

 

Nelson Court Reporters, Inc. 153
www.nelsonreporters.com
10
Li
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 32 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

were still reviewing it.

Ou And this is the same audit that -- if we could turn
bok: to Exhibit 22. This is the same audit that you said,
"T think we are on the same page with respect to the audit

and can move forward with discussion of selling the LP

interest." It's the same one; right?
A. Yes:
Q. So that also includes the deferred developer fee

issues that you were raising in March of 2014, doesn't it?

MS. JOHNSON: Objection. Argumentative,
mischaracterizes testimony.

THE WITNESS: Again, I've mentioned that there
are multiple items of disagreement on the developer fee.
She believed she addressed one of them by adjusting the
accrued interest in 2013. But as we sit here today, we've
done, obviously, more review and determined that that was a
year too late.

So the more we dig into this the more we
uncover and the more unauthorized activity we've uncovered.
0. (BY MR. PRITCHARD) Let's go to the 2013 audit.

It's Exhibit 16, Page 10, Note 7.
Are you contending that there is anything in this
development fee note that was not -- let me rephrase it.
A. I think I have the wrong document. Can you repeat?

Ors Exhibit 16, the 2013 audit.

 

 

Nelson Court Reporters, Inc. 1S5
www.nelsonreporters.com
10
aL
12
13
14
“LS
16
Ly
18
Lg
20
al
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 33 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

MS. JOHNSON: Same objection.

THE WITNESS: No. I think the audit accurately
reflects what happened, but what happened wasn't in
accordance with the Partnership Agreement.

But, you know, if the general partner made an
equity contribution in 2013, that's reflected accurately.
And that statement would be accurate based on what actually
happened, not what we think should have happened based on
running the partnership based on the requirements of the
Partnership Agreement.

Q. (BY MR. PRITCHARD) So the counterclaims and the
May 8th letter also state that 334th Place "Paid Project
Management Fees that collectively exceeded the 4 percent Net

Rental Income cap set forth in the LPA by more than

S100, obo."
Is that right?
A. Yes.
Q. Can you point me specifically to where you're

getting the $100,000 figure?
A. That's not my calculation.
Ge Whose calculation is it?
MS. JOHNSON: Objection.
To the extent it calls for attorney-client
privileged information or attorney work product, I would

instruct you not to answer.

 

 

Nelson Court Reporters, Inc. 158
www.nelsonreporters.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 34 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

THE WITNESS: I won't answer, based on
counsel's recommendation.

QO. (BY MR. PRITCHARD) You're not going to answer who
came up with this number?

MS. JOHNSON: Same objections and instruction.

THE WITNESS: I don't know. I assume it came
from our counsel's conversations with the forensic
accounting group. But I didn't come up with that number and
wasn't -- I didn't come up with the number. I don't know.

OO}, (BY MR. PRITCHARD) But it was based on a number
calculated by one of the members of the forensic accounting
group; is that right?

MS. JOHNSON: Objection. Misstates his
testimony, calls for speculation.

Same objections and instruction.

THE WITNESS: I'm saying that's possible, but
it's not difficult math. So counsel may have just looked at
the management fee paid in a given audit, calculated the net
rental income, and if it exceeds 4 percent then you add that
and do that for each year.

So it doesn't necessarily take a forensic
accountant to do that; it may have been counsel.

Q. (BY MR. PRITCHARD) You verified that the
counterclaims were true and accurate, didn't you?

A. Yes.

 

 

Nelson Court Reporters, Inc. 159
www.nelsonreporters.com
10

lel,

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 35 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

Ol. And are you aware that AMTAX has a responsibility
to demonstrate the actual, specific itemized damages that
it's claiming in the counterclaims?

A. I assume so.

Oe Are you able to do that as a 30(b) (6) witness here
today?

A. I mean, I don't know how I would be able to
calculate every single fee here that's been paid out of
order as we sit here today.

I thought my responsibility was to educate myself
on these, and I looked at various audits, and if a
management fee exceeds 4 percent it exceeds 4 percent. And
I have no reason to believe that whoever prepared this
number was not able to calculate that accurately.

Q. Can you turn to Exhibit 1, Topic 14, please.

MS. JOHNSON: To the extent you're going to
refer to a topic in the deposition notice, I'll just
reiterate that he's been produced subject to the objections
that were asserted, including objections based on privilege
and legal conclusions and expert testimony.

Q. (BY MR. PRITCHARD) Can you read No. 14, please?

A. "Every element of the claimed damages of
$1.5 million in AMTAX 169's counterclaims, and for each
element or component the amount of damages sought and an

explanation of the basis for the claim damages."

 

 

Nelson Court Reporters, Inc. 160
www.nelsonreporters.com
10
11
12
13
14
15
16
17
18
19
20
Zn
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 36 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

Qs You're the designated representative to testify to
this topic, aren't you?

A. Yes.

Q. So who does know the answer to the question of how
that number was arrived at?

MS. JOHNSON: Objection. Argumentative, asked
and answered.

6. (BY MR. PRITCHARD) It's not you, right? You just
testified it's not you.

MS. JOHNSON: Objection. Mischaracterizes his
testimony, harassing.

THE WITNESS: Yes, I didn't calculate that
number, but I was involved in discussions with counsel
during that deep dive process and have no reason to believe
that that number is not accurate.

G. (BY MR. PRITCHARD) So who is the representative of
AMTAX that can answer the question and substantiate the
damages in this case?

MS. JOHNSON: Objection, again. Harassing.
This topic was objected to. Mr. Blake can testify as to the
information he knows that's not privileged. Mr. Blake is
the designated representative on this topic subject to our
objections.

THE WITNESS: As I testified, I believe that

discussion was protected by attorney-client privilege.

 

 

Nelson Court Reporters, Inc. 161
www.nelsonreporters.com
10
Lal.
12
13
14
15
16
17
18
19
20
2i
az
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 37 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

Q. (BY MR. PRITCHARD) So you're saying the amount of
AMTAX's damages in the counterclaims is protected by
attorney-client privilege?

MS. JOHNSON: Objection. Mischaracterizes his
testimony, asked and answered, harassing.

THE WITNESS: I'm saying that the discussions
where those amounts were determined is privileged.

MS. JOHNSON: Let's take a quick break.

(Short break.)

GO. (BY MR. PRITCHARD) Are you ready to itemize the
damages for over $100,000 in this case that AMTAX claimed?

A. They're described in the May 8th letter.

ae Can you point that out, please? Where?

A. In the bullet points. So conceptually, I've walked
you through why we disagree with all of these items, and
that was used to arrive at the amount of damages.

0. But you can't give me a specific itemization of the
more than $100,000 in alleged unauthorized project
management fees; is that right?

MS. JOHNSON: Objection. Mischaracterizes his
testimony.

THE WITNESS: No. Again, those amounts were I
guess determined in discussions with counsel, and I'm
instructed not to discuss anything that would be subject to

attorney-client privilege.

 

 

Nelson Court Reporters, Inc. 162
www.nelsonreporters.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-06048-RBL Document 45-4 Filed 11/16/18 Page 38 of 38

Chris Blake 30(b) (6) 30 (b) (6)
October 26, 2018

 

 

C. So if you back out just the fees that are Advances
from GP and Trieste Holdings, that's $2 million; right?

A. Ce dy

QO. That's more than the 1.5 million in damages that
AMTAX is claiming in this litigation; right?

A. Obviously 2 million exceeds 1.5, so.

Gc. So you approved of 52 million in fees in 2014?

MS. JOHNSON: Objection.

QO. (BY MR. PRITCHARD) That's what this waterfall
says; right?

MS. JOHNSON: Objection. Mischaracterizes his
testimony, mischaracterizes the document, calls for a legal
conclusion.

THE WITNESS: Potentially, yeah. I mean, we
may not have dug in as deep as we should have, and maybe she
would have gotten away with paying herself fees that were
not authorized. But I don't know what these numbers are
comprised of, so.

Q. (BY MR. PRITCHARD) Well, you do know that it's
advances to the general partner and it's fees claimed by
Trieste Holdings which is an affiliate of the general
partner; right?

MS. JOHNSON: Same objection. Document speaks
for itself, calls for speculation.

THE WITNESS: It's amounts owed to those two

 

 

Nelson Court Reporters, Inc. 213
www.nelsonreporters.com
